Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electrical component" in line 13.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to the examiner if “the electrical component” is the first electrical component or the second electrical component. Examiner interpreted is the second electrical component. Claims 3-6 and 8 are rejected as being depend on claim 1.

 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aruga et al. (US Patent No. 6486755 B2 and Aruga hereinafter) in view of Kuzmenka et al (US Pub No. 2006/0044083 A1 and Kuzmenka hereinafter) and further in view of ohhashi et al (US Patent No. 6400234 B1 and Ohhashi hereinafter)
Regarding Claim 1, Aruga discloses a circuit board circuit board assembly, comprising: a first substrate (1) having a first surface (S1) and a second surface (S2); a second substrate (2) having a third surface (S3) and a fourth surface (S4); the third surface facing the first second surface of the first substrate; a third substrate (3) having a fifth surface and a sixth surface, the fifth surface facing the fourth surface of the second substrate;

    PNG
    media_image1.png
    625
    806
    media_image1.png
    Greyscale

a ground plane (8) having a seventh surface (S7), the seventh surface facing the sixth surface of the third substrate; a hole (6) disposed through the first substrate and the second substrate; a first electrical component (4) disposed on the first surface of the first substrate over the hole; a second electrical component (5) disposed  between the fifth surface of the third substrate and the fourth surface of the second substrate, the second electrical component being completely encapsulated between the first second substrate and the  third substrate, the electrical component having a portion substantially aligned with the hole (see annotated fig. 10 above).
Aruga fails to teach an electrical conductor disposed within the hole, the electrical conductor having a first terminal end and a second terminal end, the first terminal end being directly soldered to the portion of the second electrical component within the encapsulation, wherein the electrical conductor is a solid wire.
However, Kuzmenka teaches (figs. 1A-2B) an electrical conductor (111) disposed within the hole, the electrical conductor having a first terminal end and a second terminal end, wherein the electrical conductor is a solid wire (fig. 1B and [0029]).

    PNG
    media_image2.png
    551
    760
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a solder process between attachment of first terminal and electrical component of Kuzmenka to the circuit board of Aruga in order to adapt the impedances of the signal traces of the circuit board even for high frequencies by properly calculating the diameter of the wire and the hole.
Aruga/Kuzmenka does not explicitly disclose the first terminal end being directly soldered to the portion of the second electrical component within the encapsulation. 
Ohhashi teaches (figs. 1-4) the first terminal end being directly soldered to the portion of the second electrical component (1) within the encapsulation (encapsulated by 5b). 

    PNG
    media_image3.png
    330
    633
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine  the solid wire of the first terminal end soldered within encapsulation of Ohhashi to the circuit board of Aruga/ Kuzmenka in order to propagate the high frequency signal in the soldered solid wire fed effectively to the signal line mounted on a chassis. 
Regarding Claim 3, Aruga/Kuzmenka/Ohhashi discloses the circuit board assembly of claim 1. Aruga teaches wherein the first electrical component is a signal trace line formed of an electrically conductive material, and the first electrical component having portion substantially aligned with the hole to form a terminal covering to the hole (shows in fig. 10).
Regarding Claim 4, Aruga/Kuzmenka/Ohhashi discloses the circuit board assembly of claim 3, Kuzmenka further teaches wherein the first electrical component has a portion soldered (113) to the second terminal end of the electrical conductor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a solder process between attachment of second terminal and electrical component of Kuzmenka to the circuit board of Aruga in order to adapt the impedances of the signal traces of the circuit board even for high frequencies by properly calculating the diameter of the wire and the hole.
Regarding Claim 5, Aruga/Kuzmenka/Ohhashi discloses the circuit board assembly of claim 4. Aruga teaches wherein the second electrical component (triplate line) is one of a signal terminal, an electrical connector, a cable, and an electromagnetic radiator.
Regarding Claim 6, Aruga/Kuzmenka/Ohhashi discloses the circuit board assembly of claim 5. Aruga teaches (fig. 10) wherein the second electrical component is surface mounted to one of the fourth surface of the second substrate and the fifth surface of the third substrate.
Regarding Claim 8, Aruga/Kuzmenka/Ohhashi discloses the circuit board of claim 3. Ohhashi further teaches (figs. 1-4) wherein the ground plane (61) is configured to provide an electromagnetic boundary condition to the signal trace line. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ground plane of Ohhashi to the circuit board of Aruga/ Kuzmenka in order to improve the reflection characteristics of the signal line by reducing the parasite parallel capacitive susceptance.


Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6 and 8 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841